
	
		II
		110th CONGRESS
		1st Session
		S. 1872
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2007
			Mr. Durbin (for himself
			 and Mr. Brown) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to make revenue counter-cyclical payments available to producers on a farm
		  to ensure that the producers at least receive a minimum level of revenue from
		  the production of a covered commodity, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Farm Safety Net Improvement Act of
			 2007.
		2.Revenue
			 counter-cyclical programSection 1104 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 7914) is amended to read as follows:
			
				1104.Revenue
				counter-cyclical program
					(a)In
				generalFor each of the 2008 through 2012 crop years for each
				covered commodity, the Secretary shall make revenue counter-cyclical payments
				available to producers on a farm in a State for a crop year for a covered
				commodity if—
						(1)the actual State
				revenue from the crop year for the covered commodity in the State determined
				under subsection (b); is less than
						(2)the revenue
				counter-cyclical program guarantee for the crop year for the covered commodity
				in the State determined under subsection (c).
						(b)Actual State
				revenue
						(1)In
				generalFor purposes of subsection (a)(1), the amount of the
				actual State revenue for a crop year of a covered commodity shall equal the
				product obtained by multiplying—
							(A)the actual State
				yield for each planted acre for the crop year for the covered commodity
				determined under paragraph (2); and
							(B)the revenue
				counter-cyclical program harvest price for the crop year for the covered
				commodity determined under paragraph (3).
							(2)Actual State
				yieldFor purposes of paragraph (1)(A) and subsection (c)(1)(A),
				the actual State yield for each planted acre for a crop year for a covered
				commodity in a State shall equal—
							(A)the quantity of
				the covered commodity that is produced in the State, and reported to the
				Secretary, during the crop year; divided by
							(B)the number of
				acres that are planted or considered planted to the covered commodity in the
				State, and reported to the Secretary, during the crop year.
							(3)Revenue
				counter-cyclical program harvest priceFor purposes of paragraph
				(1)(B), the revenue counter-cyclical program harvest price for a crop year for
				a covered commodity shall equal the harvest price that is used to calculate
				revenue under revenue coverage plans that are offered for the crop year for the
				covered commodity under the Federal Crop Insurance Act (7 U.S.C. 1501 et
				seq.).
						(c)Revenue
				counter-cyclical program guarantee
						(1)In
				generalThe revenue counter-cyclical program guarantee for a crop
				year for a covered commodity in a State shall equal 90 percent of the product
				obtained by multiplying—
							(A)the expected
				State yield for each planted acre for the crop year for the covered commodity
				in a State determined under paragraph (2); and
							(B)the revenue
				counter-cyclical program pre-planting price for the crop year for the covered
				commodity determined under paragraph (3).
							(2)Expected State
				yield
							(A)In
				generalFor purposes of paragraph (1)(A), subject to subparagraph
				(B), the expected State yield for each planted acre for a crop year for a
				covered commodity in a State shall equal the projected yield for the crop year
				for the covered commodity in the State, based on a linear regression trend of
				the yield per acre planted to the covered commodity in the State during the
				1980 through 2006 period using National Agricultural Statistics Service
				data.
							(B)Assigned
				yieldIf the Secretary cannot establish the expected State yield
				for each planted acre for a crop year for a covered commodity in a State in
				accordance with subparagraph (A), the Secretary shall assign an expected State
				yield for each planted acre for the crop year for the covered commodity in the
				State on the basis of expected State yields for planted acres for the crop year
				for the covered commodity in similar States.
							(3)Revenue
				counter-cyclical program pre-planting price
							(A)In
				generalFor purposes of paragraph (1)(B), subject to subparagraph
				(B), the revenue counter-cyclical program pre-planting price for a crop year
				for a covered commodity shall equal the average price that is used to determine
				crop insurance guarantees for the crop year for the covered commodity under the
				Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) during the crop year and the
				preceding 2 crop years.
							(B)Minimum and
				maximum priceThe revenue counter-cyclical program pre-planting
				price for a crop year for a covered commodity under subparagraph (A) shall not
				decrease or increase more than 15 percent from the pre-planting price for the
				preceding year.
							(d)Payment
				amountIf revenue counter-cyclical payments are required to be
				paid for any of the 2008 through 2012 crop years of a covered commodity, the
				amount of the revenue counter-cyclical payment to be paid to the producers on
				the farm for the crop year under this section shall be equal to the product
				obtained by multiplying—
						(1)the difference
				between—
							(A)the revenue
				counter-cyclical program guarantee for the crop year for the covered commodity
				in the State determined under subsection (c); and
							(B)the actual State
				revenue from the crop year for the covered commodity in the State determined
				under subsection (b);
							(2)the acreage
				planted or considered planted to the covered commodity for harvest on the farm
				in the crop year;
						(3)the quotient
				obtained by dividing—
							(A)the actual
				production history on the farm; by
							(B)the expected
				State yield for the crop year, as determined under subsection (c)(2);
				and
							(4)90
				percent.
						(e)Recourse
				loansFor each of the 2008 through 2012 crops of a covered
				commodity, the Secretary shall make available to producers on a farm recourse
				loans, as determined by the Secretary, on any production of the covered
				commodity.
					.
		3.Impact on crop
			 insurance programs
			(a)Rating
				(1)In
			 generalThe Secretary of Agriculture, acting through the
			 Administrator of the Risk Management Agency shall carry out a study to identify
			 such actions as are necessary to ensure, to the maximum extent practicable,
			 that all policies and plans of insurance under the Federal Crop Insurance Act
			 (7 U.S.C. 1501 et seq.) are properly rated to take into account a rebalancing
			 of risk as a result of the enactment of this Act and the amendments made by
			 this Act.
				(2)ImplementationNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall carry out the actions identified under paragraph (1).
				(b)Prevention of
			 duplicationThe Administrator of the Risk Management Agency and
			 Administrator of the Farm Service Agency shall work together to ensure, to the
			 maximum extent practicable, that producers on a farm are not compensated
			 through the revenue counter-cyclical program established under section 1104 of
			 the Farm Security and Rural Investment Act of 2002 (as amended by section 2)
			 and under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) for the same
			 loss, including by reducing crop insurance indemnity payments by the amount of
			 the revenue counter-cyclical payments.
			4.Conforming
			 amendments
			(a)Section 166(a) of
			 the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7286(a))
			 is amended by striking B and.
			(b)Section 1001 of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7901) is
			 amended—
				(1)by striking
			 paragraphs (3), (6), (8), and (15);
				(2)by redesignating
			 paragraphs (4), (5), (7), (9), (10), (11), (12), (13), (14), and (16) as
			 paragraphs (3), (4), (5), (6), (7), (8), (9), (11), (12), and (13),
			 respectively;
				(3)in paragraph (7)
			 (as so redesignated), by striking and counter-cyclical
			 payments;
				(4)in paragraph (8)
			 (as so redesignated)—
					(A)in subparagraph
			 (A), by striking (A) In
			 general.—; and
					(B)by striking
			 subparagraph (B);
					(5)by inserting
			 after paragraph (9) (as so redesignated) the following:
					
						(10)Revenue
				counter-cyclical paymentsThe term revenue counter-cyclical
				payments means a payment made to producers on a farm under section
				1104.
						.
				(c)The subtitle
			 heading of subtitle A of title I of the Farm Security and Rural Investment Act
			 of 2002 (7 U.S.C. prec. 7911) is amended by inserting revenue before
			 counter-cyclical.
			(d)Section 1101 of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7911) is amended
			 by striking and counter-cyclical payments each place it appears
			 in subsections (a)(1) and (e)(2).
			(e)Section 1102 of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7912) is
			 amended—
				(1)in subsection
			 (a), by striking and counter-cyclical payments; and
				(2)by striking
			 subsection (e).
				(f)Section 1103 of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7913) is amended
			 by striking 2007 each place it appears and inserting
			 2012.
			(g)Section 1105 of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7915) is
			 amended—
				(1)in the section
			 heading, by inserting revenue before counter-cyclical;
			 and
				(2)by inserting
			 revenue before counter-cyclical each place it
			 appears.
				(h)Subtitle B of
			 title I of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7931 et
			 seq.) is repealed.
			(i)Subtitles C
			 through F of title I of the Farm Security and Rural Investment Act of 2002 (7
			 U.S.C. 7951 et seq.) are amended by striking 2007 each place it
			 appears and inserting 2012.
			(j)Section 1307(a)(6) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 7957)(a)(6)) is amended in the first
			 sentence by striking 2006 and inserting
			 2011.
			(k)Section 1601(d)(1) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 7991(d)(1)) is amended by striking
			 and counter-cyclical payments under subtitle A and subtitle C
			 and inserting under subtitle A.
			(l)Section 1605 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 7993) is repealed.
			(m)Section 1615(2) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 7998(2)) is amended—
				(1)in subparagraph (B), by striking
			 Loan and inserting Covered; and
				(2)in subparagraph (C), by striking
			 loan and inserting covered.
				(n)Section 1001 of
			 the Food Security Act of 1985 (7 U.S.C. 1308) is amended—
				(1)in subsection
			 (c)(1), by inserting revenue before
			 counter-cyclical; and
				(2)in subsection
			 (d)—
					(A)by striking
			 paragraph (1); and
					(B)in paragraph
			 (2)—
						(i)by striking
			 (2) Other
			 commodities.—;
						(ii)in subparagraph
			 (A), by striking , wool, mohair, or honey under subtitle B or
			 and inserting under subtitle;
						(iii)in subparagraph
			 (B), by striking , peanuts, wool, mohair, and honey under those
			 subtitles and inserting under that subtitle; and
						(iv)by redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and
			 indenting appropriately.
						
